 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDisnot suitable where, as here, the 'future scope and compositionof the unit is in substantial doubt, making it impossible to resolveunit questions now, and giving rise to the danger of prejudiceto other parties who may have an interest therein. In the instantcase,we do not know what types of employees will be employedand what the nature of their skills and duties will be.6Accordingly,we shall grant the Intervenor's motion to dismiss the petition aspremature.?[The Board dismissed the petition without prejudice to the filingof a new petition at a time when a representative and substantialcomplement of employees exists at the Detroit facility.]SeeArmstrong Cork Compnny,supra,at 1580.IS.G. Adams Company,107 NLRB 348;Cramet,Inc.,112 NLRB 975;The LindsayWire Weaving Company,116 NLRB 456;Slater System Maryland, Inc.,134 NLRB 865.Huttig Sash and Door CompanyandLocal Union 1469,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 11-CA-2456.March 9, 1965DECISION AND ORDEROn December 7, 1964, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer's Decision, the exceptions, brief, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adoptsas itsOrder the Order recom-151 NLRB No. 56. HUTTIG SASH AND DOOR COMPANY471mended by the Trial Examiner, and orders that Respondent,Huttig Sash and Door Company, its officers, agents, successors,and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONIn this proceeding, under Section 10(b) of the National Labor Relations Act, asamended, the complaint 1 alleges that Respondent, after having reached agreementwith the collective-bargaining representative of its employees, unjustifiably refused toexecute a written contract incorporating that agreement and thereby committed anunfair labor practice in violation of Section 8(a) (5) and (1) of the Act.Respondent answered, denying the commission of unfair labor practices, and ahearing on the issues so raised was held befoie Trial Examiner Sidney D. Goldbergat Charlotte, North Carolina, on September 3, 1964, at which all parties were repre-sented and afforded an opportunity to adduce evidence, cross-examine witnesses, andargue upon the facts and the law.For the reasons hereinafter set forth in detail, I find that Respondent and theCharging Party (herein called the Union) reached an agreement on May 18, 1964,and that Respondent has refused, without justification, to execute a written contractembodying that agreement.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation having its principal office in St. Louis,Missouri,isengaged in manufacturing and distributing millwork and buildingproducts. It has production plants at Missoula, Montana, St. Louis and Kansas City,Missouri, and 14 assembly plants in 9 different States.The assembly plant atCharlotte, North Carolina, which is involved in this proceeding, annually importsintoNorth Carolina material valued at more than $50,000 and annually exportsfinished products valued at more than $50,000.Respondent admits, and I find, thatit is an employer engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn December 20, 1961, the Regional Director of the Board for Region 11, after anelection conducted under his supervision, certified the Union as the exclusivecollective-bargaining representative of Respondent's employees in the unit describedas follows:All production and maintenance employees at the Charlotte, North Carolina,plant, including leadman, but excluding office clerical employees, sales employees,professional and technical employees and guards and supervisors as defined inthe Act.The complaint alleges, the answer admits, and I find, that the foregoing is an appro-priate unit for collective-bargaining purposes.Thereafter, on or about April 26, 1962, Respondent and the Union entered into acollective-bargaining contract for a period of 2 years.The contract provided fornotice by either party 60 days prior to the expiration thereof of a desire to amend it.On February 17, 1964,2 the Union notified Respondent that it wished to renew thecontract with 12 specific modifications, including a wage increase in an amount to bestated at the first bargaining conference.Issued August 4, 1964, on a charge filed June 18 and an amended charge filedJuly 22, 1964.2 All dateshereinafter are In 1964 unless otherwise specified. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The negotiations1.The evidenceCraven L. Deese, International Representative of the Union, was the principalwitness for the General Counsel and his testimony was corroborated, in most of itsimportant respects, by the testimony of six of the seven employee-members of theunion negotiating committee.On Respondent's motion, the witnesses were excludedfrom the hearing room prior to testifying and Deese, who remained as representativeof the Union, testified first.Each of the employee-witnesses, as well as Deese, testifiedcredibly; there are no significant inconsistencies in their testimony and the docu-mentary evidence is corroborative.Respondent introduced no evidence but based its defense on testimony adduced oncross-examination of the General Counsel's witnesses.2.The defenseIn addition to its general attack on the sufficiency of the proof in support of theGeneral Counsel's case, Respondent's defense is that Manager Barnett, who conductedthe negotiations on behalf of Respondent, was without authority to make an agree-ment and that the Union was aware of this limitation on his authority.The only evidence in support of this defense is the testimony of Deese that, duringthe negotiations for the contract in 1962, which were also conducted for Respondentby Barnett, a man named McSorley from the St. Louis office of the Company, took"the leading part" in the negotiating sessions at which he was present.Deese alsotestified that McSorley said, at one point, in the 1962 negotiations, that he had madea telephone call to St. Louis concerning wage rates.The evidence, however, is undisputed that Barnett was not only the manager ofRespondent's Charlotte plant and, to the employees, the chief representative ofRespondent there, but he had signed the 1962 contract on behalf of Respondent and, inaddition, as such manager, he communicated Respondent's counteroffer of changesand modifications for the new contract.Moreover, Respondent's answer hereinadmits the allegation of the complaint that "W. W. Barnett-Manager ... has beenand is now an agent of Respondent . . . acting on its behalf ...." The foregoingfactors-what Barnett and Respondentdid,rather than what Barnett said-constitutea prima facieshowing that Respondent has held Barnett out as its agent havingplenary authority to act for it with respect to the Charlotte plant.3I regard McSorley's limited participation in the negotiations of 1962 as insub-stantial when measured against the evidence of Barnett's continued supreme status atCharlotte as manager, his execution for Respondent of the 1962 contract, his signatureon the counterproposals in 1964, his complete domination of Respondent's side of thebargaining herein, and the absence of any evidence that Respondent had ever other-wise suggested, either to the employees or the Union, that there was any limitationon Barnett's apparent plenary authority .4Upon all the evidence, therefore, I find that Barnett was the general agent ofRespondent with respect to the Charlotte plant and that any action taken by him inconnection with a collective-bargaining contract covering the employees there isbinding upon Respondent.3.FindingsThe undisputed evidence shows, and I find, as follows:The parties first met on March 19:Manager Barnett, Plant Superintendent Tor-rence, and Harold Caudill, an office employee whose duties were not described,represented Respondent; the Union was represented by International RepresentativeDeese and a negotiating committee of seven employees consisting of Herman E.McCoy, chairman, Charles D. Barkley, Wilbert Geer, Craven Hunsucker, JohnnyJohnson, William E. Shinn, and Marshall Townsend.At this meeting they discussediThe Act, in Section 2(13) defining "agent," provides that the existence of actualauthority shall not be controlling.See also'James Thompson & Co, Inc.,100 NLRB456, 462, enfd in part 208 F. 2d 743 (CA.2) ; Rural Electoic Company, Inc,130NLRB 799, 801-802, enfd. in part 296 F. 2d 523 (CA. 10) ;Birmingham FabricatingCompany,140 NLRB 640;Square Binding and Ruling Co., Inc.,146 NLRB 206.4Barnett's assurances that he had full authority to make an agreement are heretreated, not as representations as to his agency, but as serving to negate the argumentthat the Union was made aware of any limitation on his apparent power to do so asestablished by the evidence above stated.(ComparePaul Robey, an individual, d/b/aCrown Drug Company,136 NLRB 865.) HUTTIG SASH AND DOOR COMPANY473the 12 modifications proposed by the Union in its letter of February 17.5Noprogress was made: the company representatives said that the current agreement wasa good one and suggested that it be renewed.Further meetings were held April 2, 9, 20, and 30, and on May 5, at which nonoticeable progress was made.At the meeting of April 9, the Company presented acounterproposal, signed by Barnett, suggesting an increase of 5 cents an hour forfive named employees, a decrease of 5 cents an hour for four named employees,elimination of checkoff, limitation of the size of the employees' negotiating committee,and a modification of the contract provision relating to truckdrivers.The Unionrejected the Company's counterproposal.On April 20 it was proposed that repre-sentatives of the Federal Mediation and Conciliation Service and of the State Servicebe requested to attend meetings thereafter and such representatives were present atsubsequent meetings.At the meeting of May 5 Barnett said that, during negotiations,the terms of the previous contract would be maintained and that, if final agreementshould be reached at the next meeting, set for May 18, the new contract would bemade retroactive to April 27, the expiration date of the prior contract.The meeting of May 18, the evidence shows, was regarded by both parties ascritical.On May 5, when the 18th was set as the date for the next meeting, Barnetthad said he was going to look into some cost figures and, as stated, that if an agree-ment were reached on the 18th, it would be made retroactive to April 27.Deesecame to the meeting with prepared drafts of new articles covering "Jury Duty" and"Death in the Family"and with revised language for insertion in the articles dealingwith seniority and working conditions.6The principal question throughout the negotiations was wage rates and, at themeeting of May 18, the discussion moved back and forth between that subject andthe proposals for changes in the contract terms.The meeting started at 5 p.m. andcontinued until about 11 p.m. when agreement was finally reached on a wage increaseof 5 cents per hour for the first year and 4 cents per hour for the second year. Deese'sproposed changes in contract terms were accepted with some modifications andagreement was also reached on several single-word or short-phrase changes in thelanguage of the contract.The modifications in the terms of the 1962 contract which,I find,were agreed to by Respondent and the Union are set forth in detail in AppendixA hereto.In response to a question put by the Federal mediator,Barnett, on behalf ofRespondent and Deese,on behalf of the Union,each specifically stated that all neces-sary subjects had been covered and that full agreement had been reached.Deesesaid that a union meeting to ratify the agreement would be held on May 21; that sincethe negotiating committee included so large a percentage of the union members hehad no doubt that the vote would be favorable and that,unless Barnett heard to thecontrary,he could assume that the agreement had been ratified.Barnett pointed outthat the agreement provided for continuation of checkoff and requested that Deesesend the Company a list of the men from whose wages deductions would be madeand Deese agreed to do so.Barnett undertook to have the form of contract prepared but said that because hisduplicating machine was out of order,he doubted that this could be done before theunion meeting.Deese assured him that he had notes sufficient for the purpose.Barnett then said that he would have the contract typed up the next morning andcopies prepared in town so that they would be ready for examination by the Unionwithin 3 or 4 days.He also made the point that he wanted the contract executedpromptly.As the meeting was breaking up, Deese asked Barnett whether, before theyadjourned,he would discuss another matter, separate from the contract.Barnettagreed and Deese began to discuss the discharge of a driver named"Helms." 7Barnett refused to discuss the matter, saying that,since there was no contract in effectwhen Helms was discharged,he would not deal with it as a grievance and had5 All negotiations were on the basis of changes to be made in the form of the 1962contract.6 This draft bears the date May 5Deese testified that he had discussed withRespondent's representatives the wording of a new section 5 in article VI, dealing withthe performance of work by supervisors, but the record does not show whether the draftwas prepared for use at the meeting of May 5 or as a result thereof.7 The original charge in this case was filed June 18 and stated, as a basis thereof,that Respondent,"in order to discourage membership in a labor organization, discriminatedin regard to the hire and tenure of employment and to the terms and conditions ofemployment of C. A. Helms on and after April 27, 1964."The amended charge was filedJuly 22 and does not mention Helms. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturned the written statement thereof to Shop Steward McCoy; he felt that he wasjustified in firing Helms and he would not meet with anyone concerning it. The menthen separated.4. Subsequent occurrencesThe Union met on May 21 and ratified the agreement.Sometime before the end of the month Deese, telephoning his office from out oftown, asked his secretary whether the contract forms had been received.Uponreceiving a negative answer, he instructed her to call Barnett's office about them.She did so and Barnett told her they were "out of town to be printed."On May 31 the new contracts still not having been received, Deese instructedMcCoy to inquire of Barnett concerning them.The next morning McCoy went toBarnett's office and told him that Deese had asked him to inquire about them.Barnett said that "the contracts" had been sent "out of town to be printed" and thathe would call St. Louis to find out when they would be in Charlotte. Later that day,Barnett called McCoy to his office and said that the contract would be there within2 or 3 days so that the union officials could check it and prepare for the signing.Atthis time Barnett also said that he could not sign the contract unless Deese gave him"a written notice that he would drop the C. A. Helms case."McCoy said he knewnothing about that matter but would convey the message to Deese.Some days later Deese's secretary again called Barnett and asked whether the con-tracts were ready.This time Barnett said that he could not "complete the contract"until the Helms case had been dropped and she said she would give the message toDeese.On Saturday, June 13, Barnett called McCoy to his office and asked him whetherhe had seen Deese.McCoy said he had not because Deese was out of town andBarnett said that he had had a letter "from St. Louis" asking why the contract had notbeen signed and their copies forwarded.Barnett also said that he wanted to get thecontract signed and the men paid.McCoy said that if Deese called he would givehim the message.Deese returned to Charlotte on June 16 and learned from McCoy what hadoccurred.He telephoned Barnett who said "my office won't release the contract forme to be signed until I get a statement from you dropping the C. A. Helms case."Deese protested that they had reached an agreement; Barnett conceded that this wasso and said he would try to get the contracts from the St. Louis office where they hadbeen sent for printing.The following day, when Deese again telephoned, Barnettsaid he had not been able to reach the St. Louis office.There were no further communications between Deese and Barnett on this matter.The employees testified, that working conditions at Respondent's plant continuedas they had been under the prior contract except that supervision appeared to havebecome less strict with respect to the nonunion employees than with the members ofthe Union and that no grievances were being processed.5.ConclusionsFrom the evidence in this case it appears, beyond doubt, that Respondent and theUnion arrived at complete agreement on the terms of a collective-bargaining contracton May 18 and that Respondent has, without justification, refused to sign a writtencontract embodying those terms.Aside from Respondent's claim-above discussedand rejected-that the Union knew that Manager Barnett had no authority to makean agreement, Respondent's only argument is that it was not "hostile" to reaching anagreement with the UnionThis argument is irrelevant.Section 8(d) of the Actdefines the obligation, imposed by Section 8(a) (5), to bargain collectively as includ-ing "the execution of a written contract incorporating any agreement reached ifrequested by either party." In addition to the lack of any doubt that an agreementwas reached, there is also no doubt that the Union has requested the execution of awritten contract embodying the agreement. It follows, therefore, that by refusing toexecute the contract without justifiable reason for its refusal, Respondent has violated,and is violating, Section 8(a) (5) and (1) of the Act.8IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, occurring in connection withits operations set forth in section I, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.s Revere Metal Art Company,Inc.,146 NLRB 253; D.J.Calvert et al., d/b/a MonarchHardware&Mfg. Company,145 NLRB 775;N L.R.B. v.R. D. Nesen,211 F. 2d 559 (C.A. 9). HUTTIG SASH AND DOOR COMPANY475V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. It will be recom-mended that, upon request of the Union, the Respondent execute a written contractembodying the terms of the agreement made on May 18, 1964, comply with its termsretroactively to April 27, 1964,9 and make its employees whole for any losses theymay have suffered by reason of Respondent's unlawful refusal to sign the contract.l9If no such request is made by the Union, it will be recommended that Respondentbargain collectively, upon request, with the Union as the exclusive representative ofthe employees in the appropriate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.Upon the basis of the above findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees at Respondent's Charlotte, NorthCarolina, plant, including leadmen, but excluding office clerical employees, salesemployees, professional and technical employees, and guards and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4.At all times since May 18, 1964, the Union has been, and now is, the exclusiverepresentative of the employees in the said unit for the purposes of collective bargain-ing withinthe meaning of Section 9(a) of the Act.5.By refusing, on and after June 1, 1964, to execute a written contract incorporat-ing the terms of the agreement reached on May 18, 1964, Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the Act, it is recommended that Respondent, Huttig Sashand Door Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing, if requested to do so by the Union, to sign a written contractembodying the terms of the agreement reached with the Union on May 18, 1964, andto comply with its terms retroactively to April 27, 1964, or, if no such request ismade, refusing, on request, to bargain collectively with the Union as the exclusivebargaining representative of all its employees in the appropriate unit with respect torates of pay, wages, hours of employment, and other terms and conditions of employ-ment, and if an understanding is reached, embody such understanding in a signedagreement.(b) In any like or related manner interfering with, restraining, or coercing employ-ees inthe exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it is found will effectuate thepoliciesof the Act:(a)Upon the request of the Union, sign forthwith a written contract embodyingthe terms of the agreement reached with the Union on May 18, 1964, and complywith its terms retroactively to April 27, 1964, making its employees whole for anylosses suffered by reason of its refusal to sign the contract, in the manner set forthin the section of this Decision entitled "The Remedy." If no such request is made,upon request of the Union bargain collectively with it as the exclusive representativeof the employees in the above unit, and if an understanding is reached, embody suchunderstanding in a signed agreement.a Ogle Protection Service, Inc. et at.,149 NLRB 545.10 Backpay shall bear interest as prescribed inIsarPlumbingitHeating Co.,138NLRB 716. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its plant in Charlotte, North Carolina, the attached notice marked"Appendix B." 11Copies of said notice, to be furnished by the Regional Director forRegion 11, shall, after being duly signed by an authorized representative of Respond-ent, be posted by Respondent immediately upon receipt thereof and maintained byit for a period of 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 11, in writing, within 20 days fromthe receipt of this Decision 12 and Recommended Order, what steps it has taken tocomply herewith.n In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order."121n the event that this Recommended Order is adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX AThe agreement reached May 18, 1964, between Respondent and the Union, I find,followed the form of the contract between the parties covering the period April 27,1962, to April 26, 1964, with the following modifications:A, title IVTitle changed from "Seniority" to "Plant Wide Seniority".Article IVSection 1: In the sentence marked "(a)," for the words "departmental basis only"were substituted the words "plant wide basis, as set out as follows:"Section 5: For the words "twenty-four (24) hours" were substituted the words"two working days".Section 9: For the words "discharged" and "discharge", were substituted "sepa-rated" and "separation" respectively.Section 13: The following was added to the first paragraph:If it should become necessary to further reduce the working force, the employeeshall have the right to exercise his seniority plant wide, providing he has theskill and ability to perform said job.Article VISection 5: This section was deleted and the following substituted:At no time will any employee in supervisory authority or any other employeenot covered by this agreement be permitted to perform any of the work coveredby this agreement which would result in the layoff of a regular employee; butmanagement trainees will be allowed to perform such work during the trainingperiod, providing such training does not result in the loss of earnings opportunityfor the employees covered in this agreement and shall not perform any workin the cars.The word "all" was omitted.Article XIVArticle XXIIIn the first paragraph: for "1962" was substituted "1964"; for "1963" was substi-tuted "1965" and, for "six cents ($.06)", was substituted "five cents ($.05)".In the third paragraph: for "1963" was substituted "1964" and, for "seven cents($.07)," was substituted "four cents ($.04) ".Article XXIIIFor "1962" was substituted "1964" and, for "1964", was substituted "1966".As separate articles, the following paragraphs were added:JURY DUTYAny employee called to serve on jury duty in the Courts shall be paid by theCompany the difference in what he receives for said jury duty as compared to BURGER BOY FOOD-O-RAMA477his normal earnings of a forty hour week.This not to exceed two(2) in anyone year.Any employee excused,before noon,from further jury duty for theday shall report for work for the remainderof the day.DEATH IN FAMILYIn the event of death in the immediate family of any employee having sixtyor more days service,the employer agrees to pay a days'pay for each day ofabsence up to a maximum of three days,to be counted from the day of deathof the employee's relative.Payments to the employee hereunder will be basedon the days the employee would have worked under his regular schedule duringsuch period.The immediate family shall be considered to include any of thefollowing:wife,son, daughter,mother,father, sister,brother.APPENDIX BNOTICE To ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelationsBoard,and inorder to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL,if requestedby Local Union 1469, United Brotherhood of Carpen-ters and Joiners ofAmerica, AFL-CIO, to do so,signa written contract incor-porating the terms of the agreementreached on May 18, 1964, with that Union,saidcontract to be retroactive to April 27, 1964, and WE WILL make whole ouremployeesfor anylosses sufferedby reason of our refusalto execute the con-tract.If nosuchrequest ismade, we will, uponrequest,bargaincollectivelywith that Union for theunitdescribed herein with respect to rates of pay,wages, hoursof work,and other terms and conditions of employment and, ifan understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is:All productionand maintenance employees at our Charlotte,North Caro-lina, plant,including leadmen,but excluding office clerical employees, salesemployees,professional and technical employees and guards and supervisorsas definedin the Act.WE WILL NOT, inany like or related manner, interferewith,restrain,or coerceemployees in the exerciseof rightsguaranteed them inSection 7 of the Act.HUTTIGSASH ANDDOOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Regresentative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting,and mustnot be altered,defaced,or covered by any other material.Employees may communicatedirectlywiththe Board'sRegionalOffice, 1831Nissen Building,310 West FourthStreet,Winston-Salem,North Carolina, TelephoneNo. 723-2911, if they haveany question concerning this notice orcompliance withits provisions.B.B.S.A., Inc., d/b/a Burger Boy Food-O-RamaandUnited StoreEmployees Union,Local#347,Retail,Wholesale and Depart-ment Store Union,AFL-CIO.Case No. 9-CA-3P249.March 9,1965DECISION AND ORDEROn December 31, 1964, Trial Examiner Thomas A. Ricci issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-151 NLRB No. 58.